Mark W. Neis, Attorney #09510
Neis & Michaux, P.A.
825 Bank of America Tower
534 S. Kansas Ave., Ste. 825
Topeka, KS 66603-3446
Tel: 785-354-1471
Fax: 785-354-1170
mark.neis@neismichaux.com
Attorneys for Debtor

  IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF KANSAS
                           TOPEKA DIVISION
John Michael Crader                            Case No. 18-40622
SS# xxx-xx-5308
Rebecca Jean Jannelle
SS# xxx-xx-1780

Motion Of Debtor To Approve Intended Compromise And Settlement Of Personal Injury Claim
             In Addition To Debtor’s Attorney’s Application For Compensation

       Debtor by counsel of record Mark W. Neis, Neis And Michaux, P.A., moves the Court

for an order approving the settlement by compromise of a claim for personal injuries sustained

by Debtor 2 in an automobile mishap on or about December 4, 2018, at or near the intersection

of 4 th Street and Main Street, Osage City, Osage County, Kansas. Debtor is represented in the

chapter 13 case by Mark W. Neis, Neis And Michaux, P.A. Debtor 2 is represented in her

claims for losses sustained as a result of personal injuries in said auto mishap by Dustin L. Van

Dyk of Palmer Law Group, P.A., 2348 SW Topeka Blvd., Kansas 66611.

       1. Debtor seeks the Court’s approval of an intended compromise of all claims of Debtor

2's as negotiated by her special counsel Dustin L. Van Dyk in the tort claim referred to in

compensation for personal injuries sustained by Debtor 2, including wage loss, pain and

suffering, medical expenses, and any other compensable losses as a result of injuries in the

automobile mishap. Debtor 2 asserts her injuries and other losses provided by law are the direct

result of the negligent operation of a motor vehicle by a third party on or about December 4,




                Case 18-40622       Doc# 79      Filed 04/08/20    Page 1 of 7
2018, at or near the intersection of 4 th Street and Main Street, Osage City, Kansas.

        2. The compromise settlement achieved by debtor’s able and experienced counsel

Dustin L. Van Dyk would be in the sum of $35,000.00 (thirty-five thousand dollars) and be

payable by USAA Insurance which is the insuror of a third party liable for the accident and

therefore losses to Debtor 2 as a result. The claim is not the subject of court ligation in the

District Osage County, Kansas, the site of the mishap, or any other county in Kansas with

jurisdiction.

        3. Due to efforts of special counsel representing Debtor 2, there are no liens or claims to

be paid from the settlement of $35,000 to debtor’s insurance carrier Progressive Insurance for

payments advanced per so-called Personal Injury Protection by debtor’s insuror for some of her

medical expenses and wage loss. By applicable law, such advances would have been a lien on

the settlement proceeds obtained from the third party responsible for debtor’s injuries. Said lien

was waived and not asserted by Progressive Insurance. Said amounts totaled $5,223.20

combined medical and wage loss advances.

        4. Debtor’s total medical expenses incurred due to injuries in the accident is

$12,181.07.

        5. Of that amount, $6,717.63 remain unpaid and debtor is liable for same. A list of the

outstanding medical bills payable by debtor has been furnished to the chapter 13 trustee.

Debtor will be liable to satisfy the said medical claims for her treatment from any settlement

proceeds she receives or from other income or resources.

        6. Debtor 2 asserted wage loss of $2,730.00 in her claim against the negligent party.

        7. Employment of special counsel Dustin L. Van Dyk was approved by an order of the

Court dated December 5, 2019, Doc. 53. Debtor’s personal injury attorney’s employment was




                Case 18-40622        Doc# 79      Filed 04/08/20     Page 2 of 7
approved under a contract wherein special counsel would be entitled to compensation ranging

from 33 1/3 % of the net recovery up to 45% in the event of an appeal. Special counsel’s fee

under the terms of settlement will be 33 1/3% of the net recovery as defined by the Kansas

Supreme Court in contingency fee agreements between attorneys and clients. Debtor’s attorney

seeks $500 in compensation payable from the proceeds of settlement for his services performed

in the chapter 13 case of Debtor 2 to obtain approval of the proposed settlement and to amend

the plan to pay a portion of the proceeds to the Chapter 13 Trustee. The amendment to plan is

summarized following:

               A. From proceeds of settlement of the injury claim of Debtor 2, the Chapter 13

Trustee would be paid a sufficient sum so that one half (50%) of the claims that are solely

claims for which Debtor 2 is obligated would be paid in the plan as a special class.

               B. The total claims for which Debtor 2 is solely legally liable for total about

$4,829.21. One half that amount is $2,415.61. After the trustee’s fee is considered, there

would be an approximate amount remitted of $2,758.28. The exact sum will be computed by

the Chapter 13 Trustee who will advise special counsel Dustin L. Van Dyk the amount to remit.

               C. The said provisions will be in a proposed amendment to plan with notice and

objection deadline and opportunity for hearing filed more or less simultaneously with this

motion.

       8. Upon full hearing, special counsel for Debtor 2 would testify the terms of settlement

arrived at with USAA, insurance carrier liable by contract for the negligence of their insured

driver is very favorable and is in line with or superior to typical settlements of personal injury

claims by injured persons with similar amounts of provable losses as those of Debtor 2. The

factors which special counsel would point to include:




                Case 18-40622        Doc# 79      Filed 04/08/20     Page 3 of 7
               A. Amount of medical expenses incurred by Debtor 2.

               B. Amount of wages lost and time off work by Debtor 2.

               C. Other factors which would impact negatively the ability of Debtor 2 to prove

relationship of symptoms to the December, 2018, automobile mishap. Said factors are part of

special counsel’s work product and therefore privileged although those factors could be shared

with the Chapter 13 Trustee.

       9. Upon the Court’s approval of the tentative, proposed settlement of the claim of

Debtor 2, special counsel for debtor Dustin L. Van Dyk shall conclude the formal settlement of

Debtor 2's claim with USAA Insurance. Thereafter, special counsel will in due course prepare a

proposed summary of the distribution of the proceeds of Debtor 2's settlement with USAA prior

to making a pay out of any funds and submit the summary to the Chapter 13 Trustee. Other

than the pay out by the Chapter 13 Trustee of the funds called for in a motion and order to

amend plan as to the special class of claims owed solely by Debtor 2, all proceeds of settlement

will be paid out by special counsel.

       Wherefore, Debtor 2 by her counsel and attorney of record Mark W. Neis, Neis And

Michaux, P.A., requests the Court approve by Order of the Bankruptcy Court Judge the

proposed settlement of the claim for personal injuries with USAA Insurance for its insured in

the gross amount of $35,000 (thirty-five thousand dollars) for all claims known and unknown of

any kind, including out of pocket losses for lost wages, medical expenses both past and future,

pain and suffering both past and future, and future disability; that upon the confirmation and

approval of the said settlement for Debtor 2 by her special counsel, Dustin L. Van Dyk, said

attorney for Debtor 2 be authorized to complete settlement processes with USAA per usual

custom and procedures followed in similar cases not involving chapter 13 debtors; to require




                Case 18-40622          Doc# 79   Filed 04/08/20    Page 4 of 7
special counsel to hold such funds received pursuant to the Bankruptcy Court’s order and

direction, and thereafter to submit a summary of the proposed distribution to the Chapter 13

Trustee, prior to paying out such proceeds per the terms of the Court’s Order on Debtor 2's

motion and/or any future order that may be entered by the Court on the motion of an interested

party seeking such relief.

                                               Respectfully submitted by:

                                               S/Mark W. Neis
                                               Mark W. Neis, Attorney #09510
                                               Neis And Michaux, P.A.
                                               Attorney for Debtor

                                               Reviewed and approved as to content by:


                                               S/Dustin L. Van Dyk
                                               Dustin. L. Van Dyk, Ks. Sup. Ct. No. 23313
                                               Palmer Law Group, P.A.
                                               2348 SW Topeka Blvd.
                                               Topeka, KS 66611-1286
                                               Tel: (785) 233-1286
                                               Fax: (785) 233-3703
                                               Email: dvandyk@jpalmerlaw.com

                             Certificate of Service By Debtor’s Attorney

        I certify that on April 8, 2020, a true and correct copy of the “Motion Of Debtor To
Approve Intended Compromise And Settlement Of Personal Injury Claim” was electronically
filed with the court’s CM/ECF system, which sent notification to parties in interest participating
in the CM/ECF system; and were forwarded via U.S. Mail, first class postage prepaid and
properly addressed to parties and/or counsel who do not participate or receive notice by the
Court’s CM/ECF electronic document filing system:

       Claims Filed Mailing Matrix in In re: John Michael Crader and Rebecca Jean
              Jannelle, Case no. 18-40622-13 DLS, downloaded on April 7, 2020, and
              attached hereto and incorporated by reference.


Dated: 4/8/2020.                               By:    S/Mark W. Neis
                                                      Mark W. Neis, Attorney For Debtor 2




                Case 18-40622         Doc# 79     Filed 04/08/20    Page 5 of 7
John Michael Crader, xxx-xx-5308                                    Case No. 18-40622
Rebecca Jean Jannelle, xxx-xx-1780

Notice Of Objection Deadline And Opportunity For Non Evidentiary Hearing As To Motion Of
     Debtor To Approve Intended Compromise And Settlement Of Personal Injury Claim
             In Addition To Debtor’s Attorney’s Application For Compensation

        NOTICE IS HEREBY GIVEN: Debtor 2 Rebecca Jean Jannelle filed on 4/8/2020 a
motion to approve an intended compromise and settlement of a claim for personal injuries Doc.
79 titled: “Motion Of Debtor To Approve Intended Compromise And Settlement Of Personal
Injury Claim In Addition To Debtor’s Attorney’s Application For Compensation”. A true copy
is served on interested parties who do not receive electronic notices in debtor’s chapter 13 case.

       Written objections to the foregoing motion are required to be filed with the Clerk of the
U.S. Bankruptcy Court, District of Kansas, Topeka Divisional Office, 240 Carlson Federal
Building and U.S. Courthouse, 444 SE Quincy Street, Topeka, Kansas 66683 on or before
April 30, 2020. Papers are due by the close of business at the Clerks’ office.

        Timely filed objections will be heard at a hearing to be scheduled in the U.S.
Bankruptcy Court, District Of Kansas, Topeka Divisional Office, 210 Carlson Federal Building
and U.S. Courthouse, 444 SE Quincy Street, Topeka, Kansas 66683 on MAY 12, 2020, at 9:00
am cdt, or as soon after as the Court may conveniently call the matter for hearing on its
regularly scheduled hearing docket on that date at that time.

       Unless a timely written objection is received, debtor’s motion will not be set for hearing
as described. Debtor’s counsel will prepare a proposed order granting the relief requested and
forward same to the Chapter 13 Trustee for his approval, prior to submitting same to
Bankruptcy Court for review and ruling, all on an ex parte basis without further opportunity for
hearing.

                          Certificate of Service By Debtor’s Attorney

        I certify that on April 8, 2020, a true and correct copy of the “Motion Of Debtor To
Approve Intended Compromise And Settlement Of Personal Injury Claim...” was electronically
filed with the court’s CM/ECF system, which sent notification to parties in interest participating
in the CM/ECF system; and were forwarded via U.S. Mail, first class postage prepaid and
properly addressed to parties and/or counsel who do not participate or receive notice by the
Court’s CM/ECF electronic document filing system:

Claims Filed Mailing Matrix In re: John Michael Crader and Rebecca Jean Jannelle, Case no.
18-40622-13 DLS, downloaded on April 7, 2020, and attached hereto and incorporated by
reference.

Dated: 4/8/2020.                             By:     S/Mark W. Neis
                                                     Mark W. Neis, Attorney For Debtor




                Case 18-40622       Doc# 79      Filed 04/08/20    Page 6 of 7
18-40622                                                 Resurgent Capital Services
John Michael Crader & Rebecca Jean Jannelle              PO Box 10587
                                                         Greenville, SC 29603-0587
CLAIMS FILED MATRIX
                                                         Westar Energy Bankruptcy Team
Matco Tools                                              PO Box 208
4403 Allen Rd                                            Wichita, KS 67201-020
Stow, OH 44224-1096
                                                         Robert Harmon DDS
U Own                                                    Acc no 455459
c/o Creditors Bankruptcy Service                         840 Lakin Street
PO Box 800849                                            Osage City, KS 66523
Dallas TX 75380
                                                         Washburn University
Navient Solutions, LLC. on behalf of                     1700 SW College Ave
Educational Credit Management Corporation                Topeka, KS 66621
PO BOX 16408
St. Paul, MN 55116-040                                   John Michael Crader
                                                         Rebecca Jannelle
KANSAS GAS SERVICE                                       703 Main Street
PO BOX 3535                                              Osage City, KS 66523
TOPEKA, KS 66601-3535
                                                         Mark W. Neis, Attorney At Law
Global Lending Services LLC                              NEIS & MICHAUX, P.A.
1200 Brookfield Blvd Ste 300                             825 Topeka Office Tower
Greenville, South Carolina 29603                         534 S. Kansas Avenue, Suite 825
                                                         Topeka, KS 66603-3445
Speedy Cash
P.O. Box 780408
Wichita, KS 67278

American Medical Response, Inc.
c/o H. Kent Hollins
3615 SW 29th St.
Topeka, KS 66614-0586

Shawnee County Health Agency
c/o H. Kent Hollins
3615 SW 29th St.
Topeka, KS 66614-0586

State of Kansas, 3rd Judicial District (Shawnee)
c/o Butler & Associates, P.A.
3706 SW Topeka Blvd., Suite #300
Topeka, Kansas 66609

Stormont-Vail Healthcare, Inc.
c/o Butler & Associates, P.A.
3706 SW Topeka Blvd., Suite #300
Topeka, Kansas 66609

Ashley Funding Services,
LLC its successors and assigns as assignee of
Laboratory
Corporation of America Holdings




                    Case 18-40622           Doc# 79   Filed 04/08/20      Page 7 of 7
